—In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights, the mother appeals from an order of the Family Court, Dutchess County (Forman, J.), entered March 4, 2002, which, after a hearing, terminated her parental rights and freed her child for adoption.
Ordered that the order is affirmed, without costs or disbursements.
The petitioning agency met its burden of establishing by *410clear and convincing evidence that despite its diligent efforts to strengthen the parental relationship, the mother permanently neglected the child by substantially and continuously or repeatedly failing to plan for the child’s future (see Matter of St. Vincent’s Servs. [Joseph Bernard H.] v Jean H., 211 AD2d 799 [1995]; Matter of Loretta D. v Commissioner of Social Servs. of City of N.Y., 177 AD2d 573 [1991]). Contrary to the agency’s plans, the mother, who had otherwise complied with the agency’s plans for reunification, failed to separate herself from an abusive husband (see Matter of Charlene Lashay J., 280 AD2d 320 [2001]; Matter of Joseph Emmanuel N., 292 AD2d 295 [2002]).
The Family Court’s disposition of freeing the child for adoption was proper where adoption represented the child’s only prospect for a permanent, stable, and nurturing familial disposition (see Matter of Monica Betzy D., 291 AD2d 289 [2002]).
The mother’s remaining contentions are without merit. Altman, J.P., Florio, Adams and Rivera, JJ., concur.